Citation Nr: 1042383	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-47 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for post-operative herniated nucleus pulposus of the 
lumbosacral spine.

2.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right ankle.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left ankle.

4.  Entitlement to an initial disability rating in excess of 10 
percent for post-surgical degenerative joint disease of the right 
wrist.  

5.  Entitlement to an initial compensable disability rating for 
right foot plantar fasciitis.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to 
September 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah as part of the Benefits Delivery at Discharge (BDD) program.  
The purpose of the BDD program is to help ensure a smooth 
transition from military to civilian status by allowing service 
members to file pre-discharge claims for disability compensation 
with VA.  In order to facilitate the quick processing of claims 
under the BDD program, the Virtual VA paperless claims processing 
system is utilized.  Instead of paper, a highly secured 
electronic repository is used to store and review every document 
involved in the claims process.  The use of this system allows VA 
to leverage information technology in order to more quickly and 
accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this Veteran's case should 
take into consideration the existence of this electronic record. 

The Veteran testified in July 2010 before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing held at the VARO in 
Waco, Texas.  A transcript of that hearing is associated with the 
claims file.  

The issues of entitlement to an increased disability 
rating for left lower extremity radiculopathy and 
entitlement to service connection for a cervical spine 
disorder were raised at the July 2010 Travel Board 
hearing, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issue of entitlement to a higher initial disability rating 
for post-operative herniated nucleus pulposus of the lumbosacral 
spine is addressed in the REMAND portion of the decision below 
and is REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in this 
appeal, the Board received written and oral notification from the 
Veteran that he was withdrawing his appeal as to the issues of 
entitlement to higher initial disability ratings for degenerative 
joint disease of the right ankle, degenerative joint disease of 
the left ankle, post-surgical degenerative joint disease of the 
right wrist, and right foot plantar fasciitis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met as to the issues of entitlement to higher initial disability 
ratings for degenerative joint disease of the right ankle, 
degenerative joint disease of the left ankle, post-surgical 
degenerative joint disease of the right wrist, and right foot 
plantar fasciitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran testified at the July 2010 Board hearing that 
he wanted to withdraw his appeal as to the issues of entitlement 
to higher initial disability ratings for degenerative joint 
disease of the right ankle, degenerative joint disease of the 
left ankle, post-surgical degenerative joint disease of the right 
wrist, and right foot plantar fasciitis.  He also submitted a 
written statement reiterating his request during the July 2010 
hearing.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration regarding such issues.  
Accordingly, the Board does not have jurisdiction to review these 
issues on appeal and they are dismissed.  See id.  


ORDER

The issue of entitlement to an initial disability rating in 
excess of 10 percent for degenerative joint disease of the right 
ankle is dismissed for lack of jurisdiction.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for degenerative joint disease of the left 
ankle is dismissed for lack of jurisdiction.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for post-surgical degenerative joint disease 
of the right wrist is dismissed for lack of jurisdiction. 

The issue of entitlement to an initial compensable disability 
rating for right foot plantar fasciitis is dismissed for lack of 
jurisdiction.  


REMAND

Historically, the Veteran was awarded service-connected 
disability compensation benefits for a post-operative herniated 
nucleus pulposus of the lumbosacral spine by an RO rating 
decision dated in November 2008.  An initial disability rating of 
10 percent was assigned effective September 1, 2008, the date 
following his release from active duty service.  The Veteran 
disagreed with the 10 percent disability rating assigned to his 
lumbosacral spine disability and this issue is now before the 
Board for appellate review. 

The Board has reviewed the electronic record and notes that it 
does not appear to contain a complete set of the Veteran's 
service treatment records.  In this regard, the electronic record 
does not contain any service treatment records dated immediately 
preceding his separation from active duty service.  More 
specifically, there are no service treatment records dated from 
2006 through 2008 except for a routine physical examination and 
an audiogram dated in March 2006.  Moreover, the Board has been 
unable to locate service treatment records dated prior to 2006, 
such as the February 2003 MRI and a January 2004 CT scan 
referenced in the September 2009 VA examiner's discussion of the 
Veteran's medical history.  

These missing service treatment records are relevant to the 
current claim on appeal because the VA is required to assess a 
disability "in relation to its history" when making disability 
ratings determinations.  See 38 C.F.R. § 4.1 (2010); see also 
Moore v. Shinseki, 555 F.3d 1369, 1373-74 (Fed. Cir. 2009) 
(holding that service treatment records which pertain to the 
disability at issue are relevant to a veteran's request for a 
higher disability rating).  Furthermore, the VA violates its duty 
to assist a veteran if it fails to exhaust all efforts to obtain 
such records.  38 U.S.C.A. § 5103A(c)(1) (West 2002); Moore, 555 
F.3d at 1374-75; 38 C.F.R. § 3.159(c)(3) (2010).  As such, a 
remand is necessary to allow the Agency of Original Jurisdiction 
(AOJ) to ensure that all service treatment records, including any 
diagnostic reports, have been properly associated with the 
electronic record.  

A remand is also necessary to obtain a new VA examination to 
obtain information regarding the current severity of the 
Veteran's post-operative herniated nucleus pulposus of the 
lumbosacral spine.  The Veteran testified at the July 2010 Travel 
Board hearing that he sometimes doesn't wear socks on his feet 
because "simply putting a sock on . . . is a task."  See 
Hearing Transcript at 9.  He also stated that he felt the 
September 2009 VA examination report did not adequately reflect 
the effect pain has on his range of motion.  See id. at 9-10.  
The Board acknowledges that the Veteran did not explicitly state 
that his range of motion has decreased since the most recent VA 
examination in September 2009 or that his disability has 
worsened.  However, when the aforementioned testimony is compared 
to the symptoms reported at the September 2009 VA examination, 
the lay evidence suggests that there may have been a worsening in 
the Veteran's service-connected disability.  As such, the VA has 
a duty to obtain a new examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (finding that a veteran is entitled to 
a new VA examination where there is evidence that the disability 
at issue may have worsened since the last examination); 
VAOPGCPREC 11-95 (1995).  

Finally, the Veteran submitted private treatment records at the 
July 2010 Travel Board hearing which demonstrate post-service 
evaluation and treatment of his post-operative herniated nucleus 
pulposus of the lumbosacral spine.  While this appeal is on 
remand, the Veteran is free to submit any additional evidence in 
support of his appeal, including information regarding ongoing 
treatment for his lumbosacral spine disability.  The AOJ should 
notify the Veteran that he may do so.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may either (a) 
submit any evidence associated with evaluation 
and/or treatment of his lumbosacral spine 
disability since July 2010, or (b) provide 
information sufficient to allow the VA to 
obtain such treatment records, including the 
date(s) of treatment, the address of the 
facility, and a completed consent form, if 
necessary.  Allow the Veteran sufficient time 
to respond to this request.  

2.  Ensure that all service treatment 
records, including any diagnostic reports 
such as the February 2003 MRI and the January 
2004 CT scan, have been properly associated 
with the virtual claims file.  Document all 
efforts to obtain additional service 
treatment records in the virtual claims file.

3.  If any records are unable to be located 
and/or obtained following reasonable efforts, 
notify the Veteran that such records are not 
available, explain the efforts made to obtain 
to the records, describe any further action 
VA will take regarding the claim, and inform 
the Veteran that it is ultimately his 
responsibility for providing the evidence.

4.  After any outstanding evidence has been 
associated with the virtual claims file, 
provide the Veteran with an examination to 
determine the current extent of the 
orthopedic and neurological impairment 
resulting from his service-connected 
lumbosacral spine disability.  The virtual 
claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated special diagnostic 
tests that are deemed necessary for an 
accurate assessment must be conducted.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical findings, 
in detail.  As to all information and 
opinions requested below, a complete 
rationale must be provided.  If any opinion 
would require resort to speculation, the 
examiner must so state and provide a 
supporting rationale for that finding.

The examiner should state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the Veteran's lumbar 
spine, in degrees, noting by comparison the 
normal range of motion of the lumbar spine.  
It should also be determined whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the service- 
connected lumbar spine disability, expressed 
in terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  An 
opinion should be provided regarding whether 
any pain found in the lumbar spine could 
significantly limit functional ability during 
flareups or during periods of repeated use, 
noting the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.  It should also be noted whether 
the Veteran has intervertebral disc syndrome; 
if so, the examiner should state whether the 
Veteran experiences incapacitating episodes, 
as defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such episodes 
over the course of the past 12 months.

Finally, the examiner should identify any 
neurological impairment(s) associated with 
the Veteran's lumbosacral spine disability 
and describe any symptoms and functional 
limitations associated with such 
impairment(s).  The examiner should also 
expressly differentiate any neurological 
impairment caused by a disorder other than 
the Veteran's service-connected lumbosacral 
spine disability, offering an 
opinion/explanation as to why such 
neurological impairment is not associated 
with this disability.

5.  Review the virtual claims file to ensure 
that the foregoing requested development has 
been completed.  In particular, the AOJ 
should review the examination report(s) to 
ensure that they are responsive to and in 
compliance with the directives of this remand 
and if not, the AOJ should implement 
corrective procedures.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, 
readjudicate the claim.  If the claim remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


